                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN



UNITED STATES OF AMERICA

             v.                                             Case No. 20-cr-00075-wmc

KYLE C. OLSON,

                           Defendant.


                   GOVERNMENT’S SENTENCING MEMORANDUM


      The United States of America, by Timothy M. O’Shea, Acting United States

Attorney for the Western District of Wisconsin, by Corey C. Stephan, Assistant United

States Attorney for that district, hereby submits this sentencing memorandum.

      1. Nature and Circumstances of the Offense

      During a period of violent civil unrest in downtown Madison, Olson went to the

area armed with a loaded handgun to observe the events. When officers saw Olson

conceal the handgun in his waistband, they detained him and placed him under arrest

him after he admitted he was a felon and should not have the gun. Olson told police

that he bought the gun two days earlier, that he “lives a boring life,” and wanted to see

for himself what was going on downtown. (Dkt. 43 (“PSR”), ¶ 9). Olson said that

although he did not know much about guns (he did not even know there was a round

in the chamber) he wanted the handgun for his protection because of what was going
on there. (Id.). He also admitted to being on supervision after serving time in prison.

(Id.).

         2.    The History and Characteristics of the Defendant

         Olson is 29 years old and his criminal history involves a string of driving

offenses when he was about 20 years old. In 2013 he was given deferred prosecution on

four felony car theft charges, but that was revoked in 2015 and he was sentenced to

three years in prison and three years of extended supervision. (PSR, ¶¶ 32-33). In the

first case, he was speeding and, after being stopped by police, fled on foot because he

was “really drunk.” (Id., ¶ 32). The second charge involved going through a stop sign

and attempting to flee from police; the defendant was on bond for the first vehicle theft

at the time. (Id., ¶ 33). In the third case, Olson crashed a stolen vehicle into a telephone

pole and left on foot; he also was convicted for operating while intoxicated as a second

offense. (Id., ¶¶ 34-35). The final vehicle theft involved Olson driving a car that was

taken from someone’s driveway; he abandoned it, fled on foot, and was intoxicated.

(Id., ¶ 36).

         In this federal case, the defense concedes that Olson made a terrible choice by

bringing a gun downtown that night. His decision-making process was obviously

flawed (and as he stated in his letter to the court not limited to this specific night).

However, when confronted by officers Olson deserves credit for – at a critical moment –

showing some good judgment. First, and most importantly, he obeyed the officers’

commands and cooperated while they recovered the gun. Second, he admitted that he

was a felon and knew he should not have the gun.

                                              2
       3. The Need for the Sentence Imposed

       If alcohol, marijuana, and mental health issues are what led him to this conduct

(see Dkt. 53-1, p. 1), it appears (at least regarding alcohol) to be consistent with his

string of cases almost ten years ago. Another consistent feature is that his crimes

endanger not only himself but also the community in general. Speeding around and

crashing stolen cars is dangerous for everyone on the roads. A felon bringing a loaded

handgun to the chaos of civil unrest that enveloped downtown Madison last year is a

recipe for disaster with the potential for police, bystanders, protesters, or Olson getting

hurt or killed.

       And Olson has not “age[d] out of crime” as his sentencing memorandum seems

to suggest. (Dkt. 53, p. 3). At 29 years old and at the tail end of his extended

supervision, he committed a gun offense. While he argues that on the continuum he is

not as dangerous some gun offenders, the problem is that he armed himself in the first

place, and then potential powder keg that he created. The uncertainty and variables

present could have resulted in devastating events, injury, and death in what was

already a chaotic event. And Olson was aware of the violence and potential for injury –

that is what drew him to the area and why he had the gun.

       In this case, imprisonment consistent with the guideline range is appropriate.

Olson must be held accountable for this crime, which is exacerbated by the fact that he

was on community supervision at the time he committed it and the events at the time.




                                              3
      4. Conclusion

      For these reasons, the government respectfully recommends that a sentence

consistent with the advisory sentencing guidelines is appropriate in this case.

      Dated this 2nd day of June 2021.

                                             Respectfully submitted,

                                             TIMOTHY M. O’SHEA
                                             Acting United States Attorney

                                             By:
                                             COREY C. STEPHAN
                                             Assistant U. S. Attorney




                                            4
